Title: To Thomas Jefferson from Christopher Ellery, 19 January 1805
From: Ellery, Christopher
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Janry. 19th. 1805.
                  
                  When you shall take into consideration the removal from office of the present Collector of the Customs of New Bedford, Massachusetts, and the appointment of his Sucessor, my request is, that you will do me the honor to regard me as the friend of William Almy, esquire, of Westport, and, so far as my good word may go, accept it in his favor—
                  I hope, Sir, that this gentleman, before a very distant day, will fill the place now occupied by Mr. Pope, and that thus many friends of the Executive may be gratified; among whom suffer me to rank him, who is,
                  with perfect respect & esteem, Your most obedient servant
                  
                     Christ. Ellery 
                     
                  
               